Citation Nr: 0010663	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation (DIC) benefits for a surviving spouse based on 
the need for regular aid and attendance or by reason of being 
housebound.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran who served as a 
member of the Philippine Commonwealth Army, with Recognized 
Guerrilla service, from September 1941 to October 1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to aid and 
attendance allowance for a surviving spouse and denied 
entitlement to housebound allowance for a surviving spouse.  

The veteran is presumed to have died in October 1944.  The 
appellant was awarded dependency and indemnity compensation 
benefits by a rating decision dated in March 1959.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The medical evidence of record reflects that the 
appellant currently suffers from osteoarthritis, nerve 
deafness, pneumonia, senility, arteriosclerotic heart 
disease, and cataracts.  

3.  The appellant's disabilities do not render her unable to 
care for her daily needs without the regular aid and 
attendance of another person, nor do they render her unable 
to protect herself from the hazards and dangers incident to 
her daily environment.  

4.  The appellant is not blind, bedridden, or a patient in a 
nursing home, and she is mentally and physically capable of 
leaving her house.



CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly DIC benefits 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1311, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.351, 3.352 (1999).

2.  The criteria for an award of special monthly DIC benefits 
at the housebound rate have not been met.  38 U.S.C.A. 
§§ 1311, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.351 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim is well-grounded within the meaning of 38 U.S.C.A. §  
5107 in that she has presented a claim that is plausible.  
The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the appellant in the development 
of her claim has been satisfied.  38 U.S.C.A. §  5107(a).

Factual Background

A factual review of the record reflects that the appellant is 
the widow of the veteran who served as a member of the 
Philippine Commonwealth Army, with Recognized Guerrilla 
service, from September 1941 to October 1944.  The veteran is 
presumed to have died in October 1944.  The appellant was 
awarded DIC benefits by a rating decision dated in March 
1959.

A review of the medical evidence of record reflects numerous 
private physician statements.  In a July 1984 private medical 
statement, a physician noted the appellant was suffering from 
articular rheumatism of the shoulder joints and senile 
cataract due to advanced age.  The physician opined that the 
appellant needed an attendant to help with her daily needs 
and cook her meals.  In a September 1984 private medical 
statement, a physician stated that the appellant was being 
treated for articular arthritis in the extremities and needed 
aid in the daily chores of eating and bathing.  

An October 1984 private medical statement reflects that the 
appellant was suffering from chronic rheumatic arthritis of 
the knees with enlargement of both feet due to edema.  It was 
also noted that she was suffering from rheumatic arthritis of 
the lumbar region with osteoarthritis.  The physician opined 
that the appellant was in need of aid and attendance in her 
daily needs at her advanced age of 67 years.  A private 
medical statement dated in January 1985 reflects that the 
appellant was suffering from edematous of the knee joints and 
cataracts.  It was noted that she could not walk without help 
and she had loss of ordinary vision.

The most recent and therefore most probative medical evidence 
is dated in 1997.  Private treatment records dated in August 
1997 reflect a clinical impression of lumbar pain, cough, and 
pain in both hands.  A chest x-ray revealed normal findings.  
X-ray examination of the lumbosacral spine and the right and 
left hands revealed degenerative joint disease.  

Upon VA examination dated in October 1997, the examiner noted 
that the appellant required an attendant in reporting for the 
examination.  The examiner noted the appellant was not 
permanently bedridden and was capable of managing benefit 
payments.  The examiner also noted the appellant's best-
corrected vision was not 5/200 or worse.  It was noted that 
the appellant did have the capacity to protect herself from 
the hazards and dangers of daily environment.  The examiner 
noted the appellant suffered from poor hearing, occasional 
dyspnea on exertion, lapses of memory and joint pain.  It was 
also noted that the appellant moved around the house and 
visited with neighbors.  The appellant's general appearance 
was described as ambulatory, cooperative, coherent, and not 
in distress.  Build, posture, and state of nutrition were 
noted as fair.  Gait was noted as normal but slow.  The 
examiner noted no functional restrictions with reference to 
strength and coordination or ability for self-feeding, 
fastening clothing, bathing, shaving, and toileting.  

The examiner also noted fair coordination and no evidence of 
muscle atrophy or contractures.  Kyphosis which may interfere 
with breathing was noted.  The examiner indicated the 
appellant was able to walk three to four blocks without the 
assistance of another person, but may find a cane helpful in 
the future.  The examiner noted no limitations on the 
frequency or circumstances under which the appellant could 
leave the home.  Diagnosis of osteoarthritis, nerve deafness, 
pneumonia, senility, and arteriosclerotic heart disease were 
noted.  

Analysis

The appellant essentially contends that she is entitled to 
special monthly DIC benefits based on the need for the 
regular aid and attendance of another individual and on 
account of being housebound.

Increased DIC benefits are payable to a surviving spouse by 
reason of being in need of aid and attendance, which is 
defined as helplessness or being so nearly helpless as to 
require the regular aid and attendance of another individual.  
A claimant is considered to be in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for regular aid and attendance.  See 38 U.S.C.A. 
§ 1311(c); 38 C.F.R. § 3.351(a), (b), and (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of a 
claimant to dress or undress himself or herself, or to keep 
himself or herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
or herself through loss of coordination of upper extremities 
or through extreme weakness; inability to attend to the wants 
of nature; or incapacity, either physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her daily 
environment.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions which a claimant is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that a claimant is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).  

Increased DIC benefits are also payable to a surviving spouse 
who does not meet the preceding requirements if the surviving 
spouse is permanently housebound by reason of disability.  
The "permanently housebound" requirement is met when the 
surviving spouse is substantially confined to his or her home 
(ward or clinic areas, if institutionalized) or immediate 
premises by reason of disability or disabilities which it is 
reasonable certain will remain throughout the surviving 
spouse's lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. 
§ 3.351(a)(4), (e).

After a careful review of the evidence of record, the Board 
is unable to conclude that due to the appellant's 
disabilities; she is unable to perform activities of daily 
living without the assistance of another person.  It has not 
been shown that the appellant is blind or a patient in a 
nursing home.  Therefore, her entitlement to special monthly 
DIC benefits must be based on a factual need for aid and 
attendance.  In this regard, the Board notes that the 
appellant is shown by the most recent medical evidence to 
have osteoarthritis, nerve deafness, pneumonia, senility, 
arteriosclerotic heart disease, and cataracts.  The Board is 
cognizant of the private medical opinions dated in 1984 which 
reflect that the appellant was in need of an attendant to 
assist with her daily needs of eating, cooking, and bathing.  
However, upon physical examination dated in October 1997, the 
examiner noted the appellant did have the capacity to protect 
herself from the hazards and dangers of daily environment and 
was able to move about the house and visit with neighbors.  
The examiner also noted no functional restrictions with 
reference to strength and coordination or ability for self-
feeding, fastening clothing, bathing, shaving, and toileting.  
Finally, the examiner noted the veteran was able to walk 
three to four blocks without the assistance of another 
person.  The examiner did not find that the appellant needed 
the regular assistance of another individual as a result of 
her disabilities.  

The Board acknowledges that the appellant does suffer from 
considerable physical disabilities.  However, the Board finds 
the 1984 private medical statements inconsistent with the 
most recent medical evidence and notes that the 1984 private 
medical statements are silent for any rationale as to how the 
appellant's disabilities render her in need of regular aid 
and attendance.  Thus the Board finds these private medical 
statements insufficient to support her claim of entitlement 
to special monthly compensation based on the need for regular 
aid and attendance.  See Mattern v. West, 12 Vet. App. 222, 
229 (1999) (quoting Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  Additionally, the evidence does not 
reflect that she is bedridden or that she wears a prosthetic 
or orthopedic appliance which requires adjustment.  She is 
not shown to suffer from any incapacity which requires care 
or assistance on a regular basis to protect her from hazards 
or dangers incident to her daily environment.  Under these 
circumstances and in light of the most recent medical 
evidence, entitlement to special monthly DIC benefits based 
upon the appellant's need for the regular aid and attendance 
of another individual has not been demonstrated.

The appellant has also asserted her entitlement to special 
monthly DIC benefits on the grounds that she is permanently 
housebound as a result of disabilities which will continue 
throughout her lifetime.  See 38 U.S.C.A. § 1311(d); 
38 C.F.R. § 3.351(e).  There is no objective evidence of 
record to substantiate a finding that the appellant's 
disabilities individually or in the aggregate, permanently 
restrict her to her home and immediate premises.  The Board 
also notes that the appellant was able to travel to a VA 
examination.  Additionally, the appellant has not provided 
any statements or lay evidence indicating that she is 
generally confined to her home as a result of her various 
disabilities.  Consequently, the Board must also conclude 
that entitlement to special monthly DIC benefits as the 
housebound rate is not warranted.




ORDER

Entitlement to special monthly DIC benefits for a surviving 
spouse based on the need for regular aid and attendance or by 
reason of being housebound is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

